DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 30, 2020 has been entered.  
Applicant has amended claims 1, 16, 24 and 28.  
Claims 2-5, 7, 9, 10, 12-15, 17-20, 25 and 26 are cancelled by Examiner’s Amendment.  
Claims 1, 8, 11, 16, 22-24, and 27-28 are now pending and have been allowed.
Response to Arguments
Claim Interpretation
	Applicant indicates that they have amended claims 16 and 24 so that they no longer invoke 35 U.S.C. § 112(f).  Examiner agrees, accordingly, the claims are no longer being interpreted under 35 U.S.C. § 112(f).
Claim Rejections – 35 U.S.C. § 112(b)	Claims 16, 22-24, and 28 were rejected under 35 U.S.C. § 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior 35 U.S.C. § 112(b) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant’s arguments regarding the prior art rejection (Amendment, pp. 20-23) have been fully considered and were found to be persuasive.  Examiner agrees that the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1 and 16.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 2-5, 7, 9, 10, 12-15, 17-20, 25 and 26 directed to inventions non-elected without traverse.  Accordingly, claims 2-5, 7, 9-10, 12-15, 17-20, and 25-26 have been cancelled.
The claims have been amended as follows: 
2-5. (Canceled)
7. (Canceled)
9-10. (Canceled)
12-15. (Canceled)
17-20. (Canceled)
25-26. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant's remarks filed on November 30, 2020 point out the reasons the claims are patentable over the prior art of record.  (See November 30, 2020 Amendment pp. 20-23).  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 27, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685